Citation Nr: 1734720	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  15-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to a dependency allowance for T.M.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service in the United States Army from June 1978 to May 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2014 and July 2015 rating and administrative decisions by the Department of Veterans Affairs (VA) Regional Office. 

The Board notes that the RO included the issue of a higher rating for service-connected hearing loss in the June 2015 supplemental statement of the case.  This was in error.  The Veteran did not file a timely disagreement with the April 2014 rating decision which granted an 80 percent rating for that disability and no statement of the case has been issued on the matter.  It appears the issue was included based upon an erroneous reading of the United States Court of Appeals for Veterans Claims decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Regardless, the issue of an increased rating for hearing loss is not on appeal.  If the Veteran desires a higher rating for that disability he should file a claim on the form prescribed by the Secretary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a dependency allowance for T.M. is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the August 2017 Appellant's Brief, the Veteran's representative argued that the examination detailing the severity of the Veteran's hearing loss did not adequately portray the severity of the condition as the hearing test was conducted in the sterile quite of an audiology booth.  The Court has held that VA's audiometric tests are designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In addition, the examination report details the Veteran's report of how his hearing loss affects his daily activities to include employment.  The Board finds the examination report adequate.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single 
body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  Id. 

Here, the Veteran is currently service-connected for bilateral hearing loss, rated as noncompensable from January 28, 1993, rated as 70 percent disabling from July 6, 2011, and rated as 80 percent disabling from July 31, 2013; and for chronic otitis media, rated as noncompensable since January 28, 1993.  His combined disability rating has been 80 percent throughout the duration of the appeal.  Therefore, he meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  

The question in a TDIU claim is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case the Veteran has a high school education and one year of college education, and he has prior work as an AutoCAD draftsman until September 2010.  The Veteran reported in his application that he was unable to work due to his hearing loss.  In later TDIU applications, the Veteran reported that he was also unable to work due to his back pain, but the Board notes that at this time, the Veteran is not service-connected for a spinal disability, therefore the Board may not consider this disability or its connected limitations in determining whether he is able to obtain and maintain substantial gainful employment.  

The Veteran's last employer indicated that the Veteran was terminated from the position because he was unable to meet the job requirements, but that there were no special accommodations given to him.  When the Veteran underwent VA examination in April 2014 in connection with his hearing loss claim, he asserted that his hearing loss caused him functional limitations in that he could not hear anything unless he was looking right at someone, and that he could not go to noisy places or hear the phone.  The Veteran has also asserted that he is unable to walk because of vertigo and loss of equilibrium, but this was not mentioned in the VA examinations.  Moreover, the Veteran's private treatment provider indicated that the equilibrium problems were related to his spinal disability.  Nonetheless, there is limited evidence in any of the treatment notes that the Veteran is unable to ambulate.

The Board notes that the Veteran has a high school education and attended some college courses.  He was able to maintain a specialized profession for several years.  Given the Veteran's work experience and education, the Board finds that even with his hearing loss, the Veteran would not be precluded from any particular type of employment.  The Veteran's only disabilities are due to hearing, which would not put any exertional limitations on him, but might limit him environmentally.  The Board recognizes that the Veteran has other limitations which may affect his ability to work caused by his spinal disability, but to date those disabilities are not service-connected and their effects on employment cannot be considered in this decision.  The Veteran has contended that the Social Security Administration has found him disabled.  Although the Board has considered the Social Security Administration decision, the Board notes that the primary diagnosis contributing to unemployment was a back disorder.  Deafness was listed as a secondary diagnosis.  Additionally, the favorable Social Security Administration and VA have different standards for determining disability.  

The Board has considered the Veteran's contentions and notes that his disabilities may cause him some functional loss, but not to the extent that they would preclude employment.  Service connection is not in effect for any mental disorders or other disability that would have a significant effect on various types of employment, even if assuming arguendo his disability precludes him from returning to his past relevant work.  The Veteran is already in receipt of an 80 percent disability rating for his hearing loss disability, which should compensate for any time lost due to his disability.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  


ORDER

Entitlement to a TDIU is denied.


REMAND

As it pertains to the Veteran's dependency claim, the Veteran was granted a dependency allowance for T.M. from August 2013 to April 2014.  In October 2015 the Veteran submitted a timely Notice of Disagreement.  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case for his dependency claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran and his representative a Statement of the Case and notify him of his appellate rights with respect to his dependency claim.  The Veteran should be reminded that to vest the Board with jurisdiction over this issue a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


